DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on November 11, 2021 has been entered.  Claim 1 has been amended.  As such, Claims 1-7, 10-12, and 14-19 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0022983 to Cabell et al. (“Cabell”) in view of U.S. Patent Application Publication No. 2009/0297781 to Huss et al. (“Huss”).
With regard to Claims 1, 3, 5, 6, 10, and 14, Cabell discloses a fibrous structure containing a mixture of three or more different fibrous elements, such as filaments and/or fibers.  See, e.g., Abstract, entire document.  Cabell discloses that the fibrous structure can include paper and fabrics, paragraph [0049], can be layered, paragraph [0050], and provides one example of an outer layer, i.e., an exterior surface, of polysaccharide filaments, such as see also paragraph [0182] (“biodegradable filaments can be deposited on the cellulose filament web”).  Cabell teaches that the fiber layer can be formed using wet-laid or dry-laid papermaking techniques to form a paper layer.  Paragraphs [0053] and [0065].  The wet-laid papermaking process provides a pre-formed fibrous structure, after which drying or bonding the fibers results in the association of the fibers into a fibrous structure ply.  Paragraph [0053].  Cabell teaches that the filaments exhibit a length greater than 5.08 cm and fibers exhibit a length less than 5.08 cm.  Paragraphs [0060] to [0063].  With regard to the fibrous structure being multi-ply with a second ply comprising an unembossed wet laid fibrous structure ply that is bonded to the pre-formed cellulosic fiber wet laid fibrous structure ply, Cabell discloses the fibrous structure can be used in multi-ply tissues.  Paragraphs [0055] and [0104].  For example, Cabell teaches that the “unitary fibrous structure of the present invention may be one or more plies within a multi-ply fibrous structure.”  Paragraph [0055].  However, Cabell does not disclose that the second ply comprises an unembossed wet laid fibrous structure ply.  Huss is also related to fibrous structures used in sanitary tissue products.  See, e.g., Abstract, paragraph [0002], entire document.  Huss teaches that a multi-ply tissue construction can improve softness of the sanitary product.  Paragraph [0002].  Huss teaches that one of the plies added to the sanitary tissue can be unembossed in order to mask projections from other ply sheets.  Paragraph [0011].  Huss also teaches that creping can be used as an alternative to provide a three-dimensional texture to a ply.  Paragraph [0091].  Huss teaches that a ply of the tissue product can be made by wet lay manufacturing.  Paragraph [0095].  Huss also discloses that separate plies can be bonded together using a knurling technique in which a tenacious, bonded area is formed between the plies.  Paragraph [0085].  
Cabell does not specifically disclose that this particular example is dispersible; however, Cabell does suggest providing a dispersible fibrous structure generally.  For example, Cabell teaches that its fibrous structures can be used as sanitary tissues that are flushable.  Paragraphs [0052] and [0067].  Cabell further notes that each of its fibrous elements in the fiber structures can be biodegradable.  Paragraph [0134].  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the fibrous structure comprising an outer layer of polysaccharide filaments combined with an inner layer comprising wood pulp fibers disclosed by Cabell as a dispersible fibrous structure in order to provide a more conveniently flushable and biodegradable product, as suggested in a separate embodiment disclosed by Cabell.  With regard to the filaments being deposited onto a pre-formed cellulosic wet-laid pulp fiber, Cabell teaches that “[t]he non-cellulose-containing, non-thermoplastic, biodegradable filaments can be deposited on the cellulose filament web” followed by deposition of the thermoplastic filaments afterwards.  Paragraph [0182].  As such, Cabell recognizes that the deposition of the layers can easily be modified as necessary.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing the invention to have deposited the filaments onto the wet-laid pulp fiber layer, since Cabell teaches that such filaments can be deposited onto a layer comprising cellulose fibers.  With i.e. a first fibrous layer of spun fibers and a second fibrous layer, similar methods of manufacturing, i.e. utilizing hydroxyl polymers in combination with wood pulp fibers, to make a similar end use product, i.e. sanitary tissue.  Moreover, Huss renders obvious the inclusion of a second ply containing a wet laid cellulose web.  The burden is upon Applicant to show otherwise.  The Patent and Trademark Office can require applicants to prove that prior art products do not necessarily or inherently possess characteristics of claimed products where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes; burden of proof is on applicants where rejection based on inherency under 35 U.S.C. § 102 or on prima facie obviousness under 35 U.S.C. § 103, jointly or alternatively, and Patent and Trademark Office’s inability to In re Best, Bolton, and Shaw, 195 USPQ 431 (CCPA 1977).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-7, 10-12, and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-10, and 12-19 of copending Application No. 15/478,392.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-12, and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 21-36 of copending Application No. 15/478,322.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.

Claims 1-7, 10-12, and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 21-36 of copending Application No. 15/478,326.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-12, and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, and 21-36 of copending Application No. 15/478,344.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-12, and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-19 of copending Application No. 15/478,357.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-12, and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 17-19 of copending Application No. 15/478,382.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-12, and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-19 of copending Application No. 15/478,372.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-12, and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-10, and 12-17 of copending Application No. 15/478,402.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-12, and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 7, 11, 12, and 15-20 of copending Application No. 15/478,543.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous layer formed of similar fibers (wood pulp) wherein the multi-ply fibrous structure has similar force variability value and force to drag value.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7, 10-12, and 14-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 13-19, 21, and 22 of copending Application No. 15/478,410.  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed to a fibrous structure having a first fibrous layer formed of similar fibers (hydroxyl polymer) and a second fibrous .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed November 11, 2021 have been fully considered but they are not persuasive.
Applicant argues that Cabell in view of Huss fail to disclose a multi-ply fibrous structure as claimed where the multi-ply fibrous structure comprises a pre-formed cellulosic fiber wet laid fibrous structure ply that is bonded to an unembossed wet laid fibrous structure ply.  The Examiner disagrees.  The wet-laid papermaking process disclosed by Cabell provides a pre-formed fibrous structure, after which drying or bonding the fibers results in the association of the cellulosic fibers into a fibrous structure ply.  Paragraph [0053].  Cabell also teaches that their sanitary tissue product can be formed into a multi-ply structure.  Paragraph [0055].  Huss teaches that unembossed plies are suitable for use in multi-ply sanitary tissue products.  Huss discloses that an “unembossed backing sheet masking the projections from the innermost sheet of said first and second plies.”  Paragraph [0011].  Moreover, Huss teaches that an unembossed ply can be central to other plies to provide bulk.  Paragraph [0113].  With respect to the bonding of the plies, Huss also discloses that separate plies can be bonded together using a knurling technique in which a tenacious, bonded area is formed between the plies.  Paragraph [0085].  As such, Huss teaches the person having ordinary skill in the art that a non-embossed ply is suitable for use in the sanitary tissue products disclosed by Cabell and that those plies can be properly bonded together without any undue skill.  The person having ordinary skill in the art is given reason to make such a modification given the teaching of Huss that the additional unembossed ply provides additional softness to the final sanitary tissue product.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner




/JEREMY R PIERCE/Primary Examiner, Art Unit 1789